Citation Nr: 1136235	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  02-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to service-connected residuals of a right sacroiliac strain.

2.  Entitlement to a disability rating greater than 40 percent for residuals of a right sacroiliac strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and February 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

A Travel Board hearing was held at the RO in December 2003 before a Veterans Law Judge (VLJ) who retired subsequently from the Board; a copy of the hearing transcript has been added to the record.  The Veteran was notified in April 2010 correspondence from the Board that the VLJ who held the December 2003 hearing in this case had retired and he was entitled to another Board hearing.  Although the Veteran responded in June 2010 with a request for a new Travel Board hearing, he failed to report for this hearing when it was scheduled in July 2011 and no good cause has been shown for this failure to report.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

In July 2004, July 2007, January 2009, and in June 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

Unfortunately, as will be explained below, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected residuals of a right sacroiliac strain are more disabling than currently evaluated.  He also contends that he incurred a right hip disability during active service.  He alternatively contends that his service-connected residuals of a right sacroiliac strain caused or aggravated his right hip disability.

In its January 2009 remand, the Board directed the RO/AMC to obtain the Veteran's up-to-date VA treatment records dated since 2003.  To date, however, these records have not been obtained and associated with the claims file.  A review of the claims file shows that the most recent VA treatment records are dated through May 2003.  Certain additional VA treatment records dated in early 2005 also are included in the claims file but it is not clear whether these records were submitted by the Veteran or obtained by the RO.  It also is not clear if there are additional records dated since 2003 that should be obtained and associated with the claims file.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

The Board also notes that a review of the claims file shows that it is not clear whether the Veteran is still alive and, if so, whether he is in receipt of Social Security Administration (SSA) disability benefits.  With respect to whether the Veteran is still alive, the Board notes that a review of internal email correspondence between RO and Board personnel shows that, in August 2010, the AMC returned the Board's June 2010 remand to the Board with a note that the Veteran was deceased.  It is not clear from a review of the claims file what prompted the AMC to notify the Board that the Veteran was deceased.  In any event, Board personnel asked RO personnel to obtain verification of the Veteran's death either by obtaining a copy of his death certificate or by contacting the Social Security Administration (SSA).  Following repeated inquiries to SSA, RO personnel concluded that there was no information to suggest that the Veteran was deceased.  

A review of a VA Form 21-0820, "Report of General Information," dated in April 2011 and included in the Veteran's claims file shows that the Veteran's death could not be confirmed using available records.  It was noted that the Veteran's current mailing address was unclear as there were 2 different mailing addresses used by VA and a third mailing address used by SSA to send him his SSA benefits.  RO personnel confirmed in email correspondence sent to the Board in April 2011 that there was no death certificate for the Veteran on file and SSA records did not show that the Veteran was deceased.  The RO concluded that it could not verify that the Veteran was deceased because there were multiple mailing addresses on file for him and no telephone number of record.  Thus, the Board finds that, on remand, the RO/AMC should attempt to determine whether the Veteran is still alive prior to conducting the other development requested in this REMAND.  

With respect to whether the Veteran is receiving SSA disability benefits, the Board notes that RO personnel confirmed in April 2011 that SSA benefits are being paid to him.  It is not clear from a review of the claims file, however, whether the Veteran is in receipt of SSA disability benefits and, if so, what disabilities were considered by SSA in awarding the Veteran SSA benefits.  The Board observes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Verify whether or not the Veteran is deceased.  All efforts at verifying the Veteran's current status should be documented in the claims file.  If, and only if, the Veteran is deceased, then the RO/AMC should document this fact in the claims file (i.e., by including a copy of the Veteran's death certificate) and return the claims file to the Board without conducting the other requested development outlined below.

2.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a right hip disability since his service separation and/or for his service-connected residuals of a right sacroiliac strain in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  VA treatment records from 2003 to the present should be specifically requested.  If no records exist or can be identified, then that fact should be documented in the claims file.

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

